FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of November, 2007 Commission File Number 001-33548 JAGUAR MINING INC. 48 Pleasant St. Concord, New Hampshire 03301 (603)224-4800 (Address of principal executive offices.) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form20-F o Form40-F x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule101(b)(7): o Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): 82- EXHIBIT INDEX Exhibit Number Description of Exhibit 99.1 News Release datedNovember 8, 2007– Jaguar Mining Reports Q3 2007 Earnings SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. JAGUAR MINING INC. Date:November 8, 2007 By: /s/Robert J. Lloyd Name: Robert J. Lloyd Title: Corporate Secretary
